Citation Nr: 0922315	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  94-43 513	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to July 
1987.  He died in March 1993 and the Appellant is his 
surviving spouse.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  
			
In October 1997, September 2003, November 2005, January 2007, 
and May 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The Veteran died in March 1993 and the immediate cause of 
death was multiple myeloma.  There were no significant 
conditions contributing to death. 

2.  At the time of the Veteran's death, he was service-
connected for hypertension and gout. 

3.  The evidence does not establish that the Veteran's death 
was causally related to active service or to his service-
connected hypertension or gout. 

4. The evidence does not demonstrate that the Veteran was 
exposed to ionizing radiation, herbicide agents, or other 
chemicals during his period of active military service.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. § 1310, 
5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Appellant has raised several alternative 
theories for a grant of service connection for the cause of 
the Veteran's death.  The Appellant has contended that the 
Veteran's multiple myeloma was first manifested in service by 
anemia, and/or that the Veteran's multiple myeloma was the 
result of exposure to herbicides (Agent Orange), ionizing 
radiation, or trichloroethylene.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] Veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the Veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370 (Fed. Cir. 2000).

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service. If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). 

Like herbicide exposure, Veterans who were exposed to 
ionizing radiation in service are also eligible for 
presumptive service connection.  Service connection for a 
disorder which is claimed to be attributable to radiation 
exposure during service can be accomplished in a number of 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  Under 
38 C.F.R. § 3.309(d), there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed Veteran.   A "radiation-exposed" Veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  
Service connection for claims based on exposure to ionizing 
radiation may also be established via 38 C.F.R. § 3.311.  
Under this section, other "radiogenic" diseases found five 
years or more after service in an ionizing radiation-exposed 
Veteran may be service-connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  "Radiogenic diseases" under this regulation include 
any form of cancer. 38 C.F.R. § 3.311(b)(2)(vii).  Other 
claimed diseases may be considered radiogenic if the claimant 
has cited or submitted competent scientific or medical 
evidence that supports that finding. 38 C.F.R. § 3.311(b)(4).  
When it has been determined that: (1) a Veteran has been 
exposed to ionizing radiation; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest 5 years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1). The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether there is "no reasonable possibility" that the 
disease resulted from in- service radiation exposure. 38 
C.F.R. § 3.311(c)(1).

The Board will first address the presumptive theories of 
service connection advanced by the Appellant.  Taking 
herbicide exposure first, the Veteran's DD 214 forms do not 
reflect service in Vietnam.  In March 1996 a response was 
received from the National Personnel Records Center 
confirming that the Veteran did not serve in Vietnam, and 
that his foreign service was limited to the Republic of the 
Philippines and Japan.  Indeed, the Appellant has not 
contended the Veteran served in Vietnam.  Rather, she argues 
that Agent Orange was used to defoliate the area where the 
Veteran was stationed in the Philippines and/or that it was 
dumped in waters nearby.  In this regard, the Director for 
the Center for Unit Records Research was contacted. In March 
2001 a letter was received stating there was no confirmed use 
of herbicides in the Republic of the Philippines during the 
Vietnam Conflict.  The Director further stated he was unable 
to verify that any herbicides were transported from or dumped 
in the vicinity of the Republic of the Philippines.  There is 
no objective evidence to the contrary of this.

Pursuant to applicable law and regulations, service 
connection on a presumptive basis based on exposure to Agent 
Orange is only available to Veterans whose service involved 
other locations where the conditions of that service involved 
duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 
501; 38 C.F.R. §§ 3.307, 3.313.  Here there is no evidence in 
the Veteran's record to substantiate any visitation or 
service in the Republic of Vietnam or service in the other 
specific areas for which exposure is presumed.  Further, the 
evidence is against a finding that the Veteran was exposed to 
herbicides in the Republic of the Philippines.  For these 
reasons, presumptive service connection is not warranted due 
to Agent Orange exposure.

As for presumptive service connection due to ionizing 
radiation exposure, the Board notes that the disease for 
which the Appellant is seeking service connection, multiple 
myeloma, is included in the list of diseases under §3.309(d).  
However, the claims file contains no evidence that the 
Veteran participated in any "radiation-risk activity" during 
active service as defined by §3.309(d)(3)(ii).  There is no 
evidence of record to support that the Veteran had onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, that he served in Hiroshima or Nagasaki, 
Japan between August 6, 1945 and July 1, 1946, that he was a 
prisoner of war in Japan during World War II, or that he 
served on the grounds of the gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or K25 at Oak Ridge, 
Tennessee.  As such, presumptive service connection under the 
provisions of §3.303(d) is not possible here.

As for §3.311, in a March 2004 reply to the RO's inquiry, the 
Commandant to the United States Coast Guard and Chief of the 
Environmental Health Division stated that no ionization 
exposure monitoring records are available for the pertinent 
period of service.  Thus, the Veteran's exposure to ionizing 
radiation could not be confirmed.  As such, service 
connection is not warranted based on exposure to ionizing 
radiation.

Turning to the issue of whether service connection for the 
cause of the Veteran's death is warranted based on direct 
causation, the Commandant did, however, suggest that given 
the Veteran's military occupation, he may have been exposed 
to the chemical, Trichloroethylene, which was used 
extensively as a cleaning agent during the Veteran's service.  
He suggested that exposure to this chemical may contribute to 
the development of multiple myeloma and recommended that a VA 
examiner review the claims file in this regard.

In a March 2005, the National Personnel Records Center 
determined there was no records of any chemical exposure on 
file relating to the Veteran.  Further, in May 2005 a VA 
medical opinion was sought, and the examiner determined that 
"the medical literature does not support an accepted or 
documented relationship between trichloroethylene exposure 
and the development of multiple myeloma."  The examiner 
opined that a link could not be established in this case 
without resort to speculation.  There is no positive evidence 
to the contrary of this negative statement.  

The Veteran's service treatment records are silent for a 
diagnosis of multiple myeloma.  Further, at no time has any 
physician related the Veteran's multiple myeloma to his 
active service.  To the contrary, in September 2008 a VA 
medical examiner determined, "the Veteran's multiple myeloma 
which caused his death did not manifest during service or 
within one year of service or is in any other way related to 
service."  The examiner stated the conclusion was reached 
upon a review the Veteran's claims file and the medical 
literature.  A VA examination report of November 2007 is 
identical.  The examiner concluded,' [t]here is no objective 
evidence to support the claim of the Veteran's widow that 
vet's multiple myeloma manifested itself during active 
duty."  The examiner delineated the risk factors for 
multiple myeloma and found the Veteran's service treatment 
records were silent for a "history of multiple myeloma and 
manifestations of multiple myeloma."  There is no positive 
evidence to the contrary of this in the claims file.  In 
addition, no link has been contended or established between 
the Veteran's service-connected hypertension or gout.  
Treatment records for the time post-service but prior to the 
Veteran's death were requested of the Appellant in the 
Board's May 2008 remand, but no response was received from 
the Appellant herself.  In November 2008 the Appellant's 
representative submitted a letter stating that records may be 
available through the VA Medical Center in Gainesville, 
Florida.  The RO subsequently contacted this facility and no 
records were found.  

The Board notes that medical internet articles have been 
submitted in this case addressing the causes and incidence of 
multiple myeloma and general information about 
trichloroethylene.  The Board notes that a medical article 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, however, the articles were not 
accompanied by any medical opinion linking the Veteran's 
service to his subsequent development of multiple myeloma. 
Additionally, while the article suggests that 
trichloroethylene is "probably carcinogenic to humans," the 
National Personnel Records Center reported that the Veteran 
was not exposed to this chemical in service.  Accordingly, 
the medical articles cannot support the Appellant's claim for 
service connection for the cause of the Veteran's death.

For all of the above reasons, service connection is not 
warranted for the cause of the Veteran's death.  In sum, the 
evidence shows that the Veteran developed multiple myeloma 
after service.  This fatal condition was not related to 
service, nor does any probative medical evidence of record 
demonstrate that it was caused by any incident of service.  
Further, there is no evidence that establishes that either 
the Veteran's service-connected hypertension or gout caused 
or contributed to the Veteran's death in any way.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In reaching this 
conclusion, the Board has considered the Appellant's 
assertions that the Veteran's cause of death was related to 
his service, including exposure to herbicide agents, ionizing 
radiation, and other chemicals. However, as a layperson, the 
Appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  Bostain v. West, 11 
Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2004, January 2006, February 2007, July 2008, and 
October 2008 provided the Appellant with an explanation of 
the type of evidence necessary to substantiate her claim, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  The letters of 2007 and 2008 specifically provided 
the Appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Appellant that any additional information or evidence is 
needed.

The Appellant's initial duty-to-assist letter was not 
provided before the adjudication of her claim.  However, 
after she was provided the letters she was given a full 
opportunity to submit evidence, and her claim was 
subsequently readjudicated.  She has not claimed any 
prejudice as a result of the timing of the letters, and the 
Board finds no basis to conclude that any prejudice occurred.  
Any notice defect in this case was harmless error.  The 
content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the Appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The Appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  In October 2008 the Appellant was sent a notice 
letter fully complying with the requirements of Hupp.  
	
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  
Information concerning his post-service treatment records 
were requested of the Appellant in July and October 2008 and 
no response was received from the Appellant.  In November 
2008 her representative suggested the records might be 
obtained through the VA Medical Center in Gainesville, 
Florida.  The records were requested and a negative response 
was received.  The Appellant has been afforded the 
opportunity for a personal hearing.  A number of VA medical 
opinions have been sought.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Appellant's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


